I have the honour to deliver this statement on behalf of His Excellency Mr. Francisco Guterres Lu-Olo, President of the Democratic Republic of Timor-Leste.
“At the outset, I would like to congratulate President Miroslav Lajcak on his election and wish him every success in carrying out his duties. I welcome the theme of the seventy-second session of the General Assembly, ‘Focusing on people: Striving for peace and a decent life for all on a sustainable planet’. Conflict prevention and peacebuilding are without a doubt the tasks of our generation. I am confident that the President’s capable leadership, together with that of Secretary- General Antonio Guterres, will encourage and inspire our strong commitment and help us succeed in our common objective.
“It is a happy coincidence that I have been given the opportunity to address the General Assembly today, the same day on which, 18 years ago, the first members of the International Force in East Timor arrived in my country from Australia and New Zealand. The arrival on 20 September 1999 of that United Nations-mandated Force paved the way for our attainment of national independence, which a majority of the Timorese people voted for in a referendum on self-determination held under United Nations supervision. On behalf of the Timorese people, I reiterate my gratitude to the United Nations and to all the civilians and military officers under the flag of the United Nations who protect innocent people and save lives.
“Another happy coincidence is that there is another key player in the process that led to the self-determination of the Timorese people among us today — Secretary-General Antonio Guterres. The determined efforts of Mr. Guterres, then Prime Minister of Portugal, guided by his values and ethical imperatives, were decisive in ensuring that today Timor-Leste is considered a joint success story for the Timorese people and the United Nations.
“The history of Timor-Leste is a vivid reminder that when the values of civilization, on which the very existence of the United Nations is founded, lead us and inspire our decisions on the international scene, the United Nations and international law become powerful and decisive forces for settling conflicts and restoring peace. This year Timor- Leste is celebrating the fifteenth anniversary of the restoration of its independence, on 20 May 2002. Over the past 15 years, the partnerships we have established with the United Nations and its specialized agencies and development partners have produced important and inspiring results. We have achieved what few thought possible.
“The mortality rates of children under the age of 5 have fallen by half. According to the World Health Organization, Timor-Leste succeeded in reducing malaria rates from 220 out of 1,000 cases in 2006 to one in 1,000 in 2012. In 2002 there were 19 doctors in Timor-Leste; today we have nearly 1,000, trained thanks to the cooperation and solidarity of the people and the Government of Cuba. We have doctors in every village and several new hospitals. My country has been declared leprosy-free by the World Health Organization for the first time in centuries. In 2002, life expectancy at birth was 60 years; today it has reached 68.5.
“We consider education, like health care, a key priority. Our primary-education enrolment rates stand at nearly 100 per cent of school-age children and youth. We have recently introduced a new curriculum at the primary-school level and we given special priority in the past few years to building new schools and improving school equipment, with the primary objective of these and many other measures being improving the quality of public schools.
“The progress we have made is reflected in the United Nations Development Programme’s Human Development Index, in which our score during the past six years has averaged 0.610. In 2002, it was 0.375.
“The State of Timor-Leste has also undertaken initiatives to increase women’s participation in and contribution to the process of social and economic development, including by enacting legal measures against discrimination. Many East Timorese women occupy important positions in Government, the justice system, other public institutions and civil society. A third of the members of Timor- Leste’s national Parliament are women. However, ensuring that women are protected against exploitation and violence, as well as giving full recognition to their role in society, still requires the Government’s attention.
“The Timorese people’s most important achievement during the past 15 years has been in building peace and reconciliation at both the national and international levels. Peace and reconciliation have been made possible thanks to the vision of our national leaders and the courage of Timorese society as a whole to reject vengeance and genuinely adhere to that vision.
“We have established solid relations of friendship and close cooperation with Indonesia and Australia. We are working to further strengthen our relations with our neighbours in the Association of Southeast Asian Nations, to which we have submitted our application for membership. Strengthening Timor-Leste’s regional integration is a key priority of our foreign policy.“In Timor-Leste, now that peace and stability have been achieved, we are putting our efforts into creating better conditions for economic and social development. In particular, we have improved development conditions for small and medium-sized enterprises and the private sector, and we are promoting the diversification of the non-oil economy. This year we also strengthened democracy through our most recent presidential and legislative elections, which were organized entirely by the Timorese people.
“We believe that a key condition for the development of the country is ensuring stable and solid institutions that provide quality public services. This is why my country supported the inclusion in the 2030 Agenda for Sustainable Development of Sustainable Development Goal 16 on peace, justice and strong institutions. We believe that there can be no development without peace, and the importance of peace for development is a priority for us that has been reflected in Timor- Leste’s commitment to establishing the g7+ since 2009. The g7+ brings together a couple of dozen States that are emerging from conflict or in a situation of fragility. The Group’s action has had tangible, positive results in relationships with development partners and in bilateral and multilateral cooperation. We have seen these mutual advantages in the cooperation that has resulted among fragile States in relevant areas such as peace and reconciliation, the management of natural resources and the stewardship of public finances. Many of the member States of the g7+ have also hosted or are hosting United Nations peacekeeping missions, putting them in the privileged position of being able to share their valuable experience with regard to areas of peacekeeping that have been successful and those that need improvement.
“Our national experience has taught us to value multilateralism as an important instrument for responding to challenges within the international system, but that is not the only reason we value it. Another is the 2030 Agenda, which embodies multilateralism’s potential for improving the planet and the well-being of its peoples. The 2030 Agenda has benefited from the overall experience of the process of the Millennium Development Goals, and its success will benefit the many millions who have been deprived of basic human rights through poverty. Only through dialogue, negotiation, multilateral cooperation and respect for democracy can we meet the ambitious goals we have established for 2030.
“Today the international community is facing unprecedented challenge that require multilateral cooperation and a global response. Climate change is already having a growing impact on the development conditions for society and on the future of the planet. The effect on food security, among other things, is central to our concerns and has been the target of several Government measures, including within the scope of multilateral cooperation in the Community of Portuguese-speaking Countries, which we recently had the honour of presidi ng over. For small island developing States, the effects of climate change represent an existential issue that requires attention and effort from us all.
“International cooperation in the fight against transnational crime at all levels is a top priority for Timor-Leste. We, the international community, have an inalienable duty to work to realize the values of civilization enshrined in the Charter of the United Nations and its conventions. Timor-Leste is a participant in a number of important multilateral processes for regional and international stability and security, and we will continue to expand and deepen that participation.
“The world is facing threats that were unimaginable when the United Nations was first established. The Organization must be capable of responding to the new challenges facing humankind. In that context, I would like to express Timor- Leste’s full support for the ongoing reform process led by the Secretary-General, particularly with regard to the United Nations development system and its management of areas such as peacekeeping, security, gender parity and strategies against sexual exploitation and abuse, as well as his recent establishment of a High-level Advisory Board on Mediation and the Office of Counter-Terrorism
“The world is currently confronting two huge threats to international peace, the hotbeds of war in the Middle East and the nuclearization of the Korean peninsula and escalating tensions there. My country urges all the parties involved, in both regions, to show the greatest possible restraint inorder to avoid any steps that could aggravate the situation. Timor-Leste calls on all the parties to fully respect the relevant international conventions and Security Council resolutions. In particular, I call for dialogue and negotiation to help defuse the tensions and promote a peaceful settlement of the conflict on the Korean peninsula. Timor- Leste supports non-proliferation and nuclear disarmament and is in the process of signing and ratifying the Treaty on the Non-Proliferation of Nuclear Weapons, which it expects to conclude in the near future.
“My country welcomes the prospect of the holding of an intergovernmental conference on migration next year and considers it urgent to improve the coordination of the international community and the quality of the shelter for these massive movements of migrants and refugees. We must also tackle the root of the problem by increasing development opportunities in depressed regions and reducing the drivers of migration flows.
“Ensuring that the people of Western Sahara can finally exercise their right to self-determination continues to be postponed. For 26 years, the Sahrawi have been peacefully waiting for the parties to comply with the relevant United Nations resolutions. I call for dialogue between the Kingdom of Morocco, the legitimate representatives of the Sahrawi people and the United Nations aimed at arriving at a solution as soon as possible that can ensure the holding of a referendum on the self- determination of the people of Western Sahara. I also call for the lifting of the embargo on the Republic of Cuba, an anachronistic situation that the international community has broadly rejected.
“I am very pleased to inform the General Assembly that Timor-Leste and Australia have made important and decisive progress in the talks on the demarcation of our shared maritime border. Timor- Leste initiated the settlement process required under the United Nations Convention on the Law of the Sea in April of last year. This mechanism, initiated for the first time in history, has enabled both countries to recently agree in principle on the central elements of the delimitation of the maritime borders of the Timor Sea. It has reaffirmed our faith in the ability of the international legal system, and in particular the United Nations, to support all States. We want to point out that thanks to the United Nations and its procedures, it will now be possible for us to take one of our final steps towards achieving full sovereignty. We also hope that in these times of global complexity and uncertainty, our success in that process will set a small but positive example for the international community.
“In conclusion, I would like to emphasize Timor-Leste’s commitment to the multilateral system. Timor-Leste will continue to cooperate closely and at every level with efforts to maintain regional and international security and stability. Our people greatly appreciate the support of the international community.”